DocuSign Envelope ID: 062D38A6-0770-4001-8079-5BC980930353




        1    Gary W. Osborne (Bar No. 145734)
             Dominic S. Nesbitt (Bar No. 146590)
        2
             OSBORNE & NESBITT LLP
        3    101 West Broadway, Suite 1330
             San Diego, California 92101
        4
             Phone: (619) 557-0343
        5    Fax: (619) 557-0107
             gosborne@onlawllp.com
        6
             dnesbitt@onlawllp.com
        7    Attorneys for Plaintiff, STEM, INC.
        8                                 UNITED STATES DISTRICT COURT
        9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
      10     STEM, INC.,                                      CASE NO. 3:20-cv-02950-CRB
      11     a Delaware Corporation,

      12             Plaintiff,                               DECLARATION OF JOHN
                                                              CARRINGTON IN SUPPORT OF
      13     vs.                                              PLAINTIFF’S MOTION FOR
                                                              PARTIAL SUMMARY JUDGMENT
      14     SCOTTSDALE INSURANCE                             REGARDING SCOTTSDALE’S
             COMPANY, an Ohio Corporation,                    DEFENSE OBLIGATION
      15
                     Defendant.                               Date:     April 29, 2021
      16                                                      Time:     10:00 a.m.
                                                              CTRM:     6
      17
      18      I, John Carrington, declare as follows:
      19             1.       I am the Chief Executive Officer (“CEO”) of Stem, Inc. (“Stem”).
      20     I have served as Stem’s CEO, and as a member of Stem’s board of directors, since
      21     December 2013. I submit this declaration in support of Stem’s Motion for Partial
      22     Summary Judgment.
      23             2.       In November and December 2013, the Angeleno Group served as the
      24     lead investor in a “Series B Financing.”
      25             3.       All Stem shareholders were offered a chance to participate in the
      26     Series B Financing.
      27
      28                           DECLARATION OF JOHN CARRINGTON IN SUPPORT OF
                       PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                         1
DocuSign Envelope ID: 062D38A6-0770-4001-8079-5BC980930353




        1            4.       A few weeks later, I received a letter from Richard Grimm dated
        2    December 31, 2013, seeking information from Stem that would allow him to plead
        3    particularized facts if he were to pursue litigation against the company, or any of
        4    its officers or board members, in connection with the Series B Financing (the
        5    “Grimm Letter”). A true and correct copy of the Grimm Letter is attached to the
        6    separately bound exhibits as Exhibit “O.”
        7            5.       In response, Stem offered to provide certain documents under a
        8    confidentiality agreement, but Mr. Grimm did not accept this offer.
        9            6.       Instead, on February 5, 2014, Mr. Grimm filed a lawsuit against Stem
      10     in the Delaware Court of Chancery seeking an order requiring Stem to produce the
      11     documents he had requested. A true and correct copy of the Complaint filed by Mr.
      12     Grimm against Stem in the Delaware Court of Chancery on February 5, 2014 is
      13     attached to the separately bound exhibits as Exhibit “P.”
      14             7.       Mr. Grimm subsequently filed a motion for summary judgment asking
      15     the court to order Stem to produce documents. At a hearing held on August 14,
      16     2014, the Master in Chancery made a recommendation that Stem produce some
      17     documents, but not others.
      18             8.       Mr. Grimm filed an exception asking the Master to include in the
      19     recommendations a finding that he stated a proper purpose for his inspection
      20     demand. On October 13, 2014, the assigned Master in Chancery issued a “Final
      21     Report” which rejected Mr. Grimm’s requested finding. A true and correct copy of
      22     the Master in Chancery’s “Final Report,” dated October 13, 2014, is attached to the
      23     separately bound exhibits as Exhibit “Q.”
      24             9.       On May 12, 2017, four of Stem’s shareholders (i.e., Stacey
      25     Reineccius, Richard Grimm, Gregory Klingsporn and Brenda Berlin) filed a
      26     lawsuit in the San Mateo Superior Court entitled Stacey Reineccius, et al. v. Zeb
      27     Rice, et al., and assigned Case No. 17CIV02098 (the “2017 Shareholder Lawsuit”).
      28                           DECLARATION OF JOHN CARRINGTON IN SUPPORT OF
                       PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                         2
DocuSign Envelope ID: 062D38A6-0770-4001-8079-5BC980930353




        1    A true and correct copy of the original complaint in the 2017 Shareholder Lawsuit
        2    is attached to the separately bound exhibits as Exhibit “C.”
        3            10.      Stem is not named as a defendant in the 2017 Shareholder Lawsuit.
        4    Among the five named defendants in the original complaint, however, three were,
        5    at the time, officers and/or directors of Stem, namely Zeb Rice, David Buzby and
        6    myself.
        7            11.      The 2017 Shareholder Lawsuit is still being litigated as of the date of
        8    this declaration.
        9            12.      In August 2019, Stem settled with two of the four plaintiffs, i.e.,
      10     Stacey Reineccius and Brenda Berlin.
      11             13.      In December 2019, the remaining two plaintiffs (i.e., Mr. Grimm and
      12     Mr. Klingsporn) filed a First Amended Complaint (“FAC”). And on October 30,
      13     2020, they filed a Second Amended Complaint (“SAC”). Both the FAC and SAC
      14     assert claims based on the 2013 Series B Financing and a January 2017 loan to
      15     Stem from David Buzby.
      16                      I declare under penalty of perjury under the laws of the United States
      17     of America that the above statements are true and correct.
      18
             DATED: March 25, 2021
      19                                                              John Carrington
      20
      21
      22
      23
      24
      25
      26
      27
      28                           DECLARATION OF JOHN CARRINGTON IN SUPPORT OF
                       PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                         3
